Citation Nr: 0215042	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  96-42 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran served on active duty from March 1979 to November 
1980.

This appeal arises from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's request to reopen a 
claim for service connection for a nervous disorder.

In a subsequent October 1996 VA examination the veteran 
reported that he had been sexually assaulted during service 
and developed a psychiatric disorder as a result of this 
incident.  The Board reopened and remanded this claim in 
January 2001 in an attempt to secure additional evidence 
regarding the alleged in-service trauma.  Additional records 
were obtained but failed to reveal any additional information 
regarding the incident.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  A chronic acquired psychiatric disorder was not present 
in service, a psychosis was not identified within a year 
after the veteran was release from service, and any currently 
present acquired psychiatric disorder is not etiologically 
related to service.

3.  The veteran had no combat service and there is no 
credible supporting evidence corroborating the claimed in-
service stressor.

4.  The record is negative for any diagnosis of PTSD.


CONCLUSION OF LAW

An acquired psychiatric disorder is not shown to have been 
incurred in or aggravated by the veteran's military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103A (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.127 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim and which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf by means of the 
Statement of the Case issued in the June 1996, a letter dated 
in September 1997 with an enclosed questionnaire concerning 
in-service stressful events, a letter dated in March 2001, 
and a July 2002 Supplemental Statement of the Case.  He was 
informed to report for VA examinations, which he did.  
Therefore, VA has no outstanding duty to inform him that any 
additional information or evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  In the case of a claim for 
compensation benefits, the duty to assist also includes 
obtaining the veteran's service medical records and other 
records pertaining to service, records of relevant treatment 
at VA facilities, and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts taken to obtain the records, 
and describe any further action to be taken.  

Moreover, in the case of a claim for disability compensation, 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion if such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. §§ 5103 and 5103A (West Supp. 2001).  These 
provisions apply to all claims filed on or after the date of 
enactment of the statute, or filed before the date of 
enactment and not yet final as of that date.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001).

Additionally, there has been a change in the regulations 
regarding PTSD claims.  See 67 Fed. Reg. 10330-32 (2002) (to 
be codified at 38 C.F.R. § 3.304(f)(3)).  On March 7, 2002, 
38 C.F.R. § 3.304(f)(3) became effective.  This regulation 
provides that if a PTSD claim is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  The Board notes that the RO in a letter 
dated in September 1997 notified the veteran concerning the 
type of evidence that may be relevant in corroborating his 
statement regarding the occurrence of the alleged personal 
assault and developed the facts pertinent to the alleged 
physical assault.  The veteran responded with additional 
information in support of his claim.  In addition the RO has 
obtained all available medical records pertinent to the 
claim, and provided the veteran with VA examination to 
determine the nature of his psychiatric disability. In 
addition, the issue was the subject of a Board Remand in 
January 2001 specifically undertaken for the purpose of 
reopening this claim and assisting the veteran in developing 
his claim. After reviewing the claims file, the Board finds 
that there has been compliance with the assistance provisions 
set forth in the new law and regulations concerning the 
veteran's claim for service connection for an acquired 
psychiatric disorder, variously described, including PTSD.

In sum, the facts relevant to the veteran's claim have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA or the 
implementing regulations.  Accordingly, the Board will 
address the merits of the veteran's claim.

Statutory and Regulatory Criteria.   Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military, 
naval or air service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

With certain enumerated disorders, such as a psychosis, 
service incurrence may be presumed if the disease is 
manifested to a degree of 10 percent or more within one year 
after the date of separation from service.  This presumption 
is rebuttable, however, by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1).

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  See 67 Fed. Reg. 10330-
10332 (March 7, 2002) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)).

As an initial matter, the Board notes that during the 
pendency of this claim, the applicable criteria for service 
connection for PTSD, 38 C.F.R. § 3.304(f), were amended on 
June 18, 1999, and made effective to March 7, 1997.  See 64 
Fed. Reg. 32807-32808 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f) (2001)).  The criteria were again amended 
effective March 7, 2002.  See 67 Fed. Reg. 10330-10332 (March 
7, 2002).

The amendment effective as of March 1997 purports to 
essentially restate the three essential elements previously 
in effect.  The Board finds that the outcome would be the 
same under either version, and both versions of 38 C.F.R. 
§ 3.304(f) will be considered.  Under the old or pre-
amendment regulation, service connection for PTSD required 
(i) a current, clear medical diagnosis of PTSD (presumed to 
include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor); (ii) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (iii) medical evidence of a causal 
nexus between current symptomatology and the specific claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (1998).  Under the 
new regulation, service connection for PTSD requires (i) 
medical evidence diagnosing PTSD, (ii) medical evidence 
establishing a link between current symptoms and an in-
service stressor, and (iii) credible supporting evidence that 
the claimed in-service stressor occurred.  See 64 Fed. Reg. 
32807-32808 (June 18, 1999); 38 C.F.R. § 3.304(f) (2001).  

The amendment effective as of March 7, 2002, concerns the 
type of evidence that may be relevant in corroborating a 
veteran's statement regarding the occurrence of a stressor in 
claims for service connection for PTSD resulting from 
personal assault.  See 38 C.F.R. § 3.304(f)(3).  These 
changes were made to ensure that VA does not deny claims 
based on personal assault simply because the claimant did not 
realize that certain types of evidence may be relevant to 
substantiate his or her claim.  Of note, the amended 
regulation requires that VA not deny PTSD claims based on 
personal assault without first advising claimants that 
evidence from sources other than the veteran's service 
records may help prove the stressor occurred.  


Factual Background.  The veteran served during peacetime in 
the United States Army.  Service medical records reveal no 
complaints, symptomatology, or findings indicative of PTSD.  
Service medical records reveal that the veteran sought 
treatment for complaints of depression in July 1979.  He 
reported that he was contemplating suicide via gunshot wound.  
A diagnosis of adult situational depression was noted.  No 
further psychiatric entries were noted in service.  

In January 1989, the veteran filed a claim for service 
connection for several disabilities including nerves and 
stress.

In a March 1989 VA fee based examination, the examiner noted 
that information was obtained solely from the veteran, as no 
other medical records were provided.  The veteran complained 
of depression, nervousness, and stress blackouts.  He 
reported a history of heavy drinking since he entered 
service.  He was a chronic alcoholic and recreational drug 
abuser.  He was in an alcohol treatment program and the 
examiner opined that if he could maintain abstinence he 
should be able to function adequately.  He complained of 
headaches, unusual fears, forgetfulness, confused thinking, 
tension, and anxiety.  Most of the time he was depressed.  He 
was unemployed and had no income.  His longest period of 
employment was in service.  He was seen every two weeks at 
the VAMC for alcohol problems.  He had never been married, 
and had no children.  

There was a history of nervousness and alcoholism in his 
family.  He had a history of arrests and convictions but he 
had never been violent.  The examiner noted no evidence of 
psychotic thinking.  The veteran could think logically and 
clearly when not drinking.  The diagnostic impression was of 
chemical substance abuse, alcohol and drugs, and a recent 
head injury with some mild residuals, and chronic recurrent 
gastritis.

By rating action in April 1989 the RO denied service 
connection for a nervous condition and stress.  It making 
that determination the RO noted the recent diagnosis of 
chemical substance abuse, alcohol and drugs.  The RO also 
noted that his disability was the result of willful 
misconduct.  

The veteran submitted additional VA medical records in May 
1989. The RO again denied the claim in June 1989.  The 
veteran was informed that his claim had been denied, and he 
did not appeal that decision.

The veteran was accorded a psychiatric examination by VA in 
October 1996.  The veteran reported serving in the National 
Guard in 1977.  He was apparently activated and sent to 
Germany involuntarily.  Sometime after his arrival in Germany 
he began to drink.  In one drunken incident, he came to and 
found himself being sexually molested by his platoon 
sergeant.  He did not tell anyone of this incident but 
worried about his sexuality since then.  He was seen in 
service in 1979 for depression and an inability to cope, 
family problems, and suicidal thoughts.  The examiner noted 
that the family problems were very dysfunctional. The veteran 
dropped out of school at 14 to help support his mother and 2 
brothers.  His father had been a brutal alcoholic and beat 
and raped his mother in his presence.  In January 1991 the 
veteran attempted suicide by putting a gun under his chin and 
shooting.  He was injured and hospitalized for a month.  He 
was subsequently transferred to Parkland Hospital.  The 
diagnoses at that time was depression, not otherwise 
specified, possibly an organic mood condition, alcohol 
dependence, drug dependence, and borderline personality 
disorder.  His primary diagnoses have been alcohol and 
substance abuse.  He has spent 18 months in prison for 
violation of parole in a DWI charge.  

The examiner noted that the veteran was a small, slightly 
built male.  He was alert, oriented, and cooperative.  He 
responded appropriately although guardedly.  No psychiatric 
mood or retardation was observed.  There were no abnormal 
emotional responses.  The overall clinical picture was 
strongly suggestive of a borderline personality disorder with 
some alcohol abuse as well as marijuana at times.  

The veteran was accorded a second VA psychiatric examination 
in December 1996.  The examiner noted that the veteran had 
had several psychiatric hospitalizations.  He presented a 
strange history at the previous examination which is not 
mentioned in his medical records.  This included sexual abuse 
in service.  He kept it to himself for about 16 years and did 
not give an adequate explanation why he never complained 
about it before.  Currently the veteran was taking Antabuse 
and had not had a drink for 3 months.  He was also on Prozac 
and Xanax.  The examiner had the impression that the veteran 
had subaverage intellectual functioning.  He did not go past 
7th grade in school stating that he had a nervous stomach.  
He was unable to explain why he never returned to school.  He 
had an abusive father and as a child he was helpless. The 
veteran noted that escape for him was to join the National 
Guard as soon as his age permitted.  However he could not 
progress beyond this level and remained socially inept and 
retarded.  He did not have friends, was unable to mention any 
interests, and could not describe any significant daily 
activities.  He was no doubt a regressed or insufficiently 
developed individual.  In summation the examiner noted the 
veteran was socially retarded, intellectually subaverage, 
with a history of alcohol and drug abuse, and a valid 
diagnosis of borderline personality.  He opined that:

It does not appear to be true that the 
military service aggravated this 
veteran's immaturity and inadequate 
personality.  The military usually helps 
people to mature and contributes to the 
personality strengths of an individual.  
I do not think that the military service 
maintained or suppressed the personality 
development of this individual, even if 
we accept that this sexual abuse incident 
was true.  Regretfully this does not 
appear anywhere in his medical records, 
except in [the examination of October 
1996].

Additional evidence submitted since the June 1989 RO decision 
include VA hospital records noting diagnosis of depression, 
not otherwise specified, rule out organic mood disorder; 
severe alcohol dependence; cocaine dependence; and 
provisional borderline personality disorder.  Several 
possible suicide attempt were also noted.

In January 2001 the Board found that the new evidence 
received since June 1989 reflected that the veteran received 
treatment for depression and possible suicide attempts.  
Additionally, the additional evidence includes the veteran's 
allegation of in-service sexual abuse, which must be accepted 
as true in determining whether new and material evidence had 
been received.  The veteran's claim for service connection 
was reopened and remanded for additional development.

Additional medical evidence was requested from the VAMC and 
received.

In a VA examination in April 2001, the examiner noted that he 
was requested to determine if the veteran's current 
psychiatric disorder was related to his period of service.  
The veteran reported serving in the Army in Germany.  He was 
never in combat.  He reported being drunk and sexually 
molested by his platoon sergeant.  There was no medical 
records of this incident, but because of this incident he 
began to drink to excess, use cocaine, and heroin.  He has 
been angry and bitter since service.  He has been 
hospitalized 4 times since service.  He lived with his mother 
and last worked about 7 months ago.  

The examiner noted that the veteran was very casually 
dressed, without a recent shave.  Speech was rapid, and he 
was somewhat fidgety in psychomotor activity.  He gave the 
feeling that he did not care much about the interview.  His 
mood was mildly depressed and affect was flexible.  He 
admitted to depression and suicidal thoughts and gestures.  
He had had hallucinations and had heard his name called out 
but no one was there.  His mother paid all the bills.  He did 
not attend church or belong to organizations.  Social 
functioning was handicapped.

The diagnoses was bipolar disorder, mixed type; nicotine 
dependence; alcohol dependence; cocaine abuse; and, 
borderline personality disorder.  His stressors  were his 
lifestyle problems.  He was assigned a GAF of 48, and not 
considered capable of managing his own benefits.  The 
examiner stated that the etiology of the bipolar disorder was 
not related to events in the military service.


Analysis.  The veteran claims entitlement to service 
connection for a psychiatric disorder, initially described as 
a nervous disorder.  To the extent the veteran contends that 
he was sexually assaulted in service, the Board has also 
considered a claim for PTSD.  

The Board notes that the RO provided the veteran with a 
letter dated in September 1997 asking him to provide a 
description of the sexual assault in service and the 
subsequent changes in his behavior.  The RO also asked the 
veteran to identify additional sources of information 
concerning the incident, and provided examples of sources 
such as crisis centers, counseling facilities, health 
clinics, roommates, family member, chaplain, clergy, or a 
service buddy.  He was also asked if he had reported the 
incident to military or civilian authorities, and asked if he 
had exhibited a number of signs and symptoms as a result.  
The RO informed the veteran that any additional information 
he could submit to substantiate his claim would be helpful.  

Next, the Board notes that the veteran had no combat service.  
He maintains that he developed an acquired psychiatric 
disorder because he was sexually assaulted.  He initially 
reported the assault was between January 1979 to November 
1980.

As noted above, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition as 
well as credible supporting evidence that the claimed in-
service stressor actually occurred.  38 C.F.R. § 3.304.  The 
veteran has never been diagnosed with PTSD,  as such the 
claim must fail because there is no clear diagnosis of PTSD.  
In addition, the veteran's claim must also fail because there 
is no evidence, other than his statements that the claimed 
in-service stressor actually occurred.  If the "claimed 
stressor is not combat related, a veteran's lay testimony 
regarding in-service stressors is insufficient to establish 
the occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997) (emphasis added).  There must be 
"credible supporting evidence" that the claimed in-service 
stressor actually occurred.

The veteran is not shown to have engaged in combat with the 
enemy and there is no evidence to support the veteran's 
assertions as to his claimed stressor.  The veteran has 
stated that he did not seek medical attention for injuries 
sustained as a result of the alleged sexual assault and the 
service medical records contain no evidence to support the 
veteran's allegations as to the sexual assault.  

No service records or other evidence was obtained to support 
the veteran's account of the assault.  He has indicated that 
he did not report the assault so that it would not be 
recorded in official military records.  The veteran has not 
provided any evidence from any alternative source which would 
tend to support his assertions as to the assault.  The 
veteran's primary diagnoses are a bipolar disorder, mixed 
type: alcohol, nicotine, cocaine and other substance abuse: 
and, borderline personality disorder.  The veteran has 
reported that he began smoking at age 12.  In addition he had 
an alcohol problem prior to the alleged sexual assault as it 
reportedly occurred when he was passed out drunk.  Finally, a 
VA examiner opined that the etiology of his disorders was not 
related to events in service.  Therefore, the Board finds 
that there is no evidence to support the veteran's 
allegations as to his in-service sexual assault.  As no 
corroborating supporting evidence to verify the claimed 
sexual assault is of record, the Board finds that the 
veteran's claim fails as to this essential element.

In sum, based on the evidence of record, the veteran did not 
engage in combat and the only evidence of the in-service 
stressor claimed by the veteran consists of his own 
uncorroborated statements.  Thus, the Board concludes that 
there is no credible supporting evidence that the claimed in-
service stressors actually occurred.  Absent credible 
supporting evidence that the claimed in-service stressor 
actually occurred, an essential element for a grant of 
service connection for PTSD is not established.  
38 C.F.R. § 3.304(f) (2001); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The veteran was also found to have borderline personality 
disorder traits, however a personality disorder is not a 
disease or injury for VA compensation purposes.  38 C.F.R. 
§ 3.303(c). 

As noted, service medical records reveal that the veteran was 
seen in July 1979 for depression.  This was diagnosed as 
adult situational depression.  This diagnosis would suggest 
that the condition was not considered to be a chronic 
disorder.  There is no other psychiatric complaints or 
treatment in service.  The currently diagnosed acquired 
psychiatric disorder, a bipolar disorder, was not identified 
while the veteran was in service or until many years 
thereafter.  A mental health professional has offered an 
opinion that the bipolar disorder is not related to events in 
service.  There is no indication in the medical evidence that 
the veteran currently has an acquired psychiatric disorder 
which is etiologically related to his military service.

In denying the veteran's claims, the Board has considered his 
statements that he suffered from his claimed disabilities 
beginning in military service, and, or as the result of an 
assault in service.  Although his statements may be probative 
of symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The assertions are of little probative value in light of the 
other objective evidence of record showing no relationship 
between military service and his current psychiatric 
disorders.  The veteran lacks the medical expertise to offer 
an opinion as to the diagnosis of any current disorder, as 
well as to medical causation of any current disability.  Id.  

Further, at no time has a medical professional indicated that 
any of the veteran's post-service psychiatric symptoms are in 
any manner related to his military service or that they began 
during service.  Thus, the only evidence linking the 
veteran's current psychiatric symptoms to his military 
service consists of his own statements.  Even accepting his 
statements as true, he does not have the medical expertise to 
render a probative opinion as to medical diagnosis or 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In light of the above, the Board must conclude that service 
connection is not warranted for a psychiatric disability.  In 
reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
in this case because the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for psychiatric disability 
is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

